Exhibit 10.3

 
FORM OF LOCK-UP AGREEMENT
 


May____, 2010


 
Ladies and Gentlemen:
 
           The undersigned is a current or former director, executive officer,
or beneficial owner of shares of capital stock, or securities convertible into
or exercisable or exchangeable for the capital stock (each, a “Company
Security”) of Argo Digital Solutions, Inc., a Delaware corporation (the
“Company”). The undersigned understands that the Company will sell all or
substantially all of its assets pursuant to an Asset Purchase Agreement dated as
of the date hereof to Rvue Holdings, Inc., a publicly traded Nevada corporation
(“Parent”) in consideration for 12,500,000 shares of Parents common stock, $.001
par value (the “Consideration”) concurrently with a private placement by Parent
of a minimum of 40 Units (the “Units”) with each Unit consisting of 125,000
shares of common stock, for a purchase price of $25,000 per Unit (the “Funding
Transaction”). The undersigned understands that the Company, Parent and the
investors in the Funding Transaction will proceed with the Funding Transaction
in reliance on this Letter Agreement.  After the date hereof, the Company will
adopt a plan of liquidation and thereafter distribute the Consideration to its
shareholders of the Company in accordance with the plan of liquidation of the
Company after satisfaction of the debts and liabilities of the Company.
 
1.           In recognition of the benefit that the Funding Transaction will
confer upon the undersigned, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned
agrees, for the benefit of the Company, Parent, and each investor in the Funding
Transaction, that, during the period beginning on the later of the final closing
date (the “Closing Date”) of the Funding Transaction pursuant to that certain
Confidential Private Placement Memorandum dated March 23, 2010, as may be
supplemented or amended from time to time (the “PPM”) or the Termination Date
(as defined in the PPM) and ending twelve (12) months after such date (the
“Lockup Period”), the undersigned will not, without the prior written consent of
Paradox Capital Partners, LLC (the “PCP”), directly or indirectly, (i) offer,
sell, offer to sell, contract to sell, hedge, pledge, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase or sell (or announce any offer, sale, offer of
sale, contract of sale, hedge, pledge, sale of any option or contract to
purchase, purchase of any option or contract of sale, grant of any option, right
or warrant to purchase or other sale or disposition), or otherwise transfer or
dispose of (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person at any time in the
future), any securities of Parent (each, a “Parent Security”), beneficially
owned, within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), by the undersigned on the date hereof or
hereafter acquired or (ii) enter into any swap or other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of any Parent Security, whether any such swap
or transaction described in clause (i) or (ii) above is to be settled by
delivery of any Parent Security (each of the foregoing, a “Prohibited Sale”).
 
2.           Notwithstanding the foregoing, the undersigned (and any transferee
of the undersigned) may transfer any shares of a Company Security or a Parent
Security (i) as a bona fide gift or gifts, provided that prior to such transfer
the donee or donees thereof agree in writing to be bound by the restrictions set
forth herein, (ii) to any trust, partnership, corporation or other entity formed
for the direct or indirect benefit of the undersigned or the immediate family of
the undersigned, provided that prior to such transfer a duly authorized officer,
representative or trustee of such transferee agrees in writing to be bound by
the restrictions set forth herein, and provided further that any such transfer
shall not involve a disposition for value, (iii) to non-profit organizations
qualified as charitable organizations under Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, or (iv) if such transfer occurs by operation
of law, such as rules of descent and distribution, statutes governing the
effects of a merger or a qualified domestic order, provided that prior to such
transfer the transferee executes an agreement stating that the transferee is
receiving and holding any Company Security or Parent Security subject to the
provisions of this agreement. For purposes hereof, “immediate family” shall mean
any relationship by blood, marriage or adoption, not more remote than first
cousin.  In addition, the foregoing shall not prohibit privately negotiated
transactions, provided the transferees agree, in writing, to be bound to the
terms of this lock-up agreement for the balance of the Lockup Period.
 
3.           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
and to be entirely performed within such State, without regard to choice of law
principles and any action brought hereunder shall be brought in the courts of
the State of New York, located in the County of New York.  Each party hereto
irrevocably waives any objection on the grounds of venue, forum non­conveniens
or any similar grounds and irrevocably consents to service of process by mail or
in any manner permitted by applicable law and consents to the jurisdiction of
said courts.  Each of the parties hereto hereby waives all right to trial by
jury in any action, proceeding or counterclaim arising out of the transactions
contemplated by this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
4.           This Letter Agreement will become a binding agreement among the
undersigned as of the date hereof.  In the event that no closing of the Funding
Transaction occurs, this Letter Agreement shall be null and void. This Letter
Agreement (and the agreements reflected herein) may be terminated by the mutual
agreement of Parent, PCP, and the undersigned, and if not sooner terminated,
will terminate upon the expiration date of the Lockup Period. This Letter
Agreement may be duly executed by facsimile and in any number of counterparts,
each of which shall be deemed an original, and all of which together shall be
deemed to constitute one and the same instrument. Signature pages from separate
identical counterparts may be combined with the same effect as if the parties
signing such signature page had signed the same counterpart. This Letter
Agreement may be modified or waived only by a separate writing signed by each of
the parties hereto expressly so modifying or waiving such agreement.
 
Very truly yours,
                            By: 
 
   
 
   
Name:
   
 
   
Title: 
   
 
 

 
 

Address: 
 
   
 
 

 Number of shares of Common Stock owned:      

Certificate Numbers:
 
   
 
 

 
 
 
 
Accepted and Agreed to:
                  RVUE HOLDINGS, INC.                   By: 
 
   
 
   
Name:
   
 
   
Title: 
   
 
 

 
 
2

--------------------------------------------------------------------------------

 
 


 